Letter of Intent

This Letter of Intent (the Letter) is entered into on the 30th of October 2007
by the following Parties:

Party A: Silverstrand International Holdings Limited (Party A) Address: Suites
A-C, 20/F Neich Tower, 128 Gloucester Road, Wanchai, Hongkong Legal
Representative: Frank Jiang


Party B: Celebrities Realestate Development Group Co., Ltd. (Party B) Address:
5/F Hengan Office, No.129, Guofang Road, Kunming, Yunan Legal Representative:
LIU Daoming

Whereas:

A. Loyal Best Property Development Limited (Loyal Best) is a private limited
company that legally founded and registered on Jan. 5, 2007 in Hong Kong with an
authorized share capital of HKD 10,000 divided in 10,000 shares of par value HKD
1.00 per share, all of which are outstanding and fully paid-up shares. Party A
is the only shareholder of Loyal Best.     B. Shenyang Hunnan Loyal Best
Property Development Limited (Shenyang Loyal Best) is a subsidiary company
wholly owned by Loyal Best. The Company has acquired the land development right
of the area coded D40/D41/D45/D46 located at the Central Zone of Shenyang Hunnan
New Zone on Jan. 26, 2007. The net land area of the parcel of land mentioned
above is 262,000 m(2), and the current planning building bulk ratio is 2.5.    
C. Shenyang Loyal Best is a wholly foreign owned enterprise established in
accordance with the Chinese laws whose business license number is qi du liao
shen zong zi No.311000978. The whole registered capital of Shenyang Loyal Best
is USD 29,999,000.00, and a total of USD 20,000,000.00 as a parcel of the
registered capital has been already paid.     D. Both Parties agree to transfer
100% share equity of Loyal Best held by Party A to Party B or the third Party
indicated by Party B.

--------------------------------------------------------------------------------



Article I.      Consideration

Both Parties agree the consideration for share equity transfer is total of
RMB360million yuan (including RMB60 million yuan as the deposit payment
transferred to the indicated account in mainland China of Party A, and RMB300
million yuan transferred to the indicated account in Hong Kong of Party A
converted to USD pursuant to the exchange rate on the payment transferring day),
and Shenyang Loyal Best shall continue to undertake the loan after the closing
of share equity transferring.

Article II.      Obligation of Party A

  1. Ensure Shenyang Loyal Best acquiring the entire land use certificates and
payoff the entire land transfer fee and any related deed tax (not including any
project related local basic facility ancillary fee).     2. Undertaken the loan
interests before November 30, 2007 for Shenyang Loyal Best and any other
happened expense before November 30, 2007.     3. Assist Party B to transact the
project related initial <<The Title Certificate of The Land Property>>, <<The
Planning Permit on Land for Construction Use>>, and <<Construction Permit>>. Any
happened expense shall be undertaken by Party B.     4. Party A promises that
Party A shall undertake the entire creditor’s right and debts (including or
liability), business and legal obligation belonged to Loyal Best and Shenyang
Loyal Best before closing the share equity transferring and hand-over
procedures; promises that Party A shall provide the security from Third Party’s
before signing the definitive Share Equity Transfer Contract.


Article III.      Obligation of Party B

  Ÿ According to the stipulation, Party B should transfer the entire payment to
Party A.     Ÿ Party B promises that after the closing of equity transferring
mentioned above, Shenyang Loyal Best shall undertake the interests of loan
happened after November 30, 2007.    

Article IV.      Transaction Details and Method of Payment

  Ÿ Party A paying RMB60million yuan to Party A within 5 working days since
signing the Letter before October 30, 2007. If both Parties complete the share
equity transferring according to the terms, the deposit shall be deducted from
the total consideration as a parcel of the total consideration.

--------------------------------------------------------------------------------



  Ÿ Signing the definitive Share Equity Transfer Contract by November 20, 2007.
    Ÿ Shenyang Loyal Best shall acquire the Land Permit before December 15,
2007, and Party B shall pay an amount of RMB300 million yuan to Party A while
Party A assist Shenyang Loyal Best to obtain the loan from Shenyang City
Commercial Bank and equity changing registration procedures .(for the RMB300
million, it should be converted to USD pursuant to the exchange rate on the
payment transferring day and paid to Party A in Hong Kong)


Article V.      Main Contract Signing and Objective Delivering

Both Parties agree that each Party shall authorize its Hong Kong law firm to
make the transaction in Hong Kong, and shall perform the objective delivery and
pay as agreed in the definitive Share Equity Transfer Contract through law firm
pursuant to the Article IV of this Letter.

Article VI.      Liability for Breaching

  1. If Party B fails to complete the equity acquiring according to the Letter,
then Party B agrees that the deposit will be considered as compensation
belonging to Party A.     2. If Party A fails to sign the definitive Share
Equity Transfer Contract with Party B according to the Letter due to the reason
of Party A, the deposit should be doubled returning to Party B; if Party A fails
to return the doubled deposit back to Party B within 5 days, Party A shall also
be responsible for a 0.03% daily interests as an overdue fine.     3. After the
Letter comes into effect, Party A shall not negotiate with any third party about
the share equity transferring intention mentioned in the Letter; otherwise, the
action of Party A will be considered as breaching, and the liability for
breaching shall be undertaken pursuant to Article VI (2).    


Article VII.      Confidentiality

Both Parties promise and agree that any transaction related to the Contract
shall be confidential information and shall not be disclosed to any third party,
except to the Parties’ professional advisers, or according to any law or
requirements of relative institution.

--------------------------------------------------------------------------------



Article VIII.      Hand-over Procedure

After the Letter comes into effect, Party A should assist Party B in completing
the legal due diligence and auditing work for Loyal Best and Shenyang Loyal
Best, and provide Party B with including but not limited to financial statement
signed agreements, contracts and any other related documents of Loyal Best and
Shenyang Loyal Best.

Article IX.      Effective

The Letter will come into effect on the date when Party A receives the deposit
by November 5, 2007, and cease to be effective on the date when both Parties
sign the definitive Share Equity Transfer Contract. If Party B fails to pay the
deposit within the stipulated period, then the Letter shall automatically cease
to be effective.

The Letter is duplicated into 4 copies; both parties hold two copies with the
equal legal efficacy.

Signed by:

Party A: Silverstrand International Holdings Limited (Party A)

Authorized Representative:
(Signature): _____________________________

Party B: Celebrities Realestate Development Group Co., Ltd. (Party B)
Authorized Representative:
(Signature): _____________________________

Date: 10/30/2007

--------------------------------------------------------------------------------